UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                              No. 15-1288


In re:   TODD BELL,

                Petitioner.




                 On Petition for Writ of Mandamus.
             (1:09-cr-00219-RDB-3; 1:12-cv-03042-RDB)


Submitted:   May 19, 2015                   Decided: May 21, 2015


Before NIEMEYER and HARRIS, Circuit Judges, and DAVIS, Senior
Circuit Judge.


Petition denied by unpublished per curiam opinion.


Todd Bell, Petitioner Pro Se.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

        Todd Bell petitions for a writ of mandamus, alleging that

the district court has unduly delayed in ruling on his motion

for     judicial   review.      He     seeks    an   order   from    this    court

directing the district court to act.             We find the present record

does not reveal undue delay in the district court.                  Accordingly,

while we grant leave to proceed in forma pauperis, we deny the

mandamus petition.        We dispense with oral argument because the

facts    and   legal    contentions     are    adequately    presented      in   the

materials      before   this   court    and    argument   would     not   aid    the

decisional process.



                                                               PETITION DENIED




                                         2